This case grew out of the same state of facts as in the case of J.R. Thomas and R.C. Truitt, Plaintiffs in error, v. William Blackwell, Defendant in Error, case No. 23644, this day decided (172 Okla. 487, 46 P. [2d] 509), the only difference in the two cases being that William Blackwell, defendant in error in No. 23644, is the person who swore to the criminal complaint against the plaintiffs in error before the justice of the peace in the city of Cordell, Washita county, Okla.
The opinion in said case No. 23644 is controlling herein.
Cause is reversed and remanded, with directions to sustain the special appearance and motion to quash summons.
McNEILL, C. J., and RILEY, PHELPS, CORN, and GIBSON, JJ., concur.